               Case 7:19-cr-00375-CS Document 194 Filed 12/24/19 Page 1 of 1
                                                                          Louis V. Fasulo, Esq.– NY & NJ
                                                                          Samuel M. Braverman, Esq.– NY & NJ
                                                                          Charles Di Maggio, Esq.– NY & CO

                                                                          www.FBDMLaw.com
                                               Mr. Klein may travel as requested, provided all particulars are
                                               provided to and approved by Pretrial Services. (I do not know if he is
                                               paying for this trip, and I have no idea whether or not he will be
                                               found guilty. But if he is found guilty, he in all likelihood will have a
                                               restitution obligation that he may want to bear in mind when making
                                               spending decisions.)

                                                                   December 24, 2019
   Honorable Cathy Seibel
   United States District Court for the
   Southern District of New York
   300 Quarropas Street
   White Plains, New York 10601
                                                                                            12/26/19
    Re:   United States v. Steven Klein
          Case No.: 19 Cr. 375

    Dear Judge Seibel,

           On behalf of my client Steven Klein, I respectfully request a modification of his bail conditions so
    that he may travel to Vermont from December 28 to January 5 on a family ski trip. Mr. Klein would travel
    via car to Vermont and stay at an AirBnB. If approved, he would provide Pre-Trial Services with an
    itinerary of his trip prior to his departure and be available to communicate with Pre-Trial throughout the
    trip.

          Pre-Trial has no objections to this request. The Government has no objection, provided Pre-Trial
    Services approves the itinerary.

          Thank you for your attention in this matter. Should you require any additional information, please
    do not hesitate to contact me.
                                                        Respectfully submitted,

                                                           s/ Sam Braverman
                                                           Samuel M. Braverman, Esq.
                                                           Fasulo Braverman & Di Maggio, LLP
                                                           225 Broadway, Suite 715
                                                           New York, New York 10007
                                                           Tel. 212-566-6213

    Cc:   AUSA David R. Felton



225 Broadway, Suite 715                   505 Eighth Avenue, Suite 300                     Post Office Box 127
New York, New York 10007                  New York, New York 10018                  Tenafly, New Jersey 07670
Tel (212) 566-6213                             Tel (212) 967-0352                           Tel (201) 569-1595
Fax (212) 566-8165                             Fax (201) 596-2724                          Fax (201) 596-2724
